55 So. 2d 904 (1951)
220 La. 169
CORE BROS.
v.
F. J. J. SLOAT DREDGING CO.
No. 40094.
Supreme Court of Louisiana.
December 10, 1951.
Raymond H. Saal, Covington, and Eugene D. Saunders, New Orleans, for appellant.
Rosen, Kammer, Wolff, Hopkins & Burke and Frank W. Hart, all of New Orleans, Dalton J. Barranger, Covington, for defendant-appellee.
HAWTHORNE, Justice.
The appellant, Core Brothers, having failed to appear at the time for the hearing of this appeal in this court and having failed to file a brief in support thereof, the appeal will be dismissed. See Grand Lodge of the State of Louisiana, Knights of Pythias, v. Natchitoches Lodge No. 89, Knights of Pythias, Natchitoches, La., 215 La. 300, 40 So. 2d 472; Birdwell v. Birdwell, 217 La. 671, 47 So. 2d 41; Hayes v. Petry, 218 La. 730, 50 So. 2d 821; Antoon v. Mayor and City Com'rs and Building Inspector of City of Natchitoches, 218 La. 732, 50 So. 2d 822; Frey v. Ingram, 219 La. 159, 52 So. 2d 531.